UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 3, 2009 Network Communications, Inc. (Exact name of registrant as specified in its charter) Georgia 333-134701 58-1404355 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2305 Newpoint Parkway, Lawrenceville, GA 30043 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (770) 962-7220 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION Attached hereto is Exhibit99.1, which is a copy of the press release of Network Communications, Inc. (the “Company”) dated August 3, 2009, reporting the Company’s financial results for the first quarter of fiscal year 2010 ended June 21, 2009 and for the comparable period in the prior fiscal year. Exhibit 99.1 is incorporated by reference herein. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibit – The following exhibit is furnished as a part of this report: Exhibit Description 99.1 Press release dated August 3, 2009reporting financial results for the first quarter of fiscal year 2010 ended June 21, 2009, for Network Communications, Inc. and for the comparable period in the prior fiscal year. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NETWORK COMMUNICATIONS, INC. Date: August 4, 2009 By: /s/ Gerard P. Parker Gerard P. Parker Senior Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) ExhibitIndex Exhibit Description 99.1 Press release dated August 3, 2009reporting financial results for the first quarter of fiscal year 2010 ended June 21, 2009, for Network Communications, Inc. and for the comparable period in the prior fiscal year.
